Citation Nr: 1629466	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  11-14 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi 


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome, right knee.

2.  Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome, left knee.

3.  Entitlement to a temporary total evaluation due a right total knee replacement surgery on October 31, 2011.

4.  Entitlement to a temporary total evaluation due to a left total knee replacement surgery on August 19, 2013.

5.  Entitlement to service connection for depression as secondary to service-connected knee disability.

6.  Whether new and material evidence has been received to reopen the claim of service connection for a left ankle disability, claimed as secondary to service-connected knee disability.

7.  Whether new and material evidence has been received to reopen the claim of service connection for a right ankle disability, claimed as secondary to service-connected knee disability.

8.  Entitlement to service connection for degenerative disc disease, lumbar spine, as secondary to service-connected knee disability.

9.  Entitlement to service connection for degenerative disc disease, cervical spine, as secondary to service-connected knee disability.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty in the Marine Corps from December 1993 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a June 2009 rating decision, service connection for a right knee condition was granted with a rating of 10 percent, effective February 28, 2007, and for left knee patellofemoral pain syndrome with a rating of 10 percent, effective February 28, 2007.  The Veteran appealed those ratings.

In a July 2010 rating decision, the RO assigned a temporary rating of 100 percent effective April 14, 2010 based on surgical or other treatment necessitating convalescence.  The RO noted that the Veteran had undergone video arthroscopy, partial meniscectomy, chondroplasty of the lateral joint space and medial patellofemoral joint with debridement of pica and multiple intra-articular cortisone injections with removal of multiple loose cartilaginous fragments.  As of July 1, 2010, a 10 percent rating was assigned.  Service connection for obesity was denied.  The Veteran did not appeal that rating decision.  

In a March 2011 rating decision, the RO granted a temporary total rating for left knee surgery on April 14, 2010 extended through September 30, 2010, and then a 10 percent rating from October 1, 2010.  In pertinent part, the RO also denied service connection for depression, declined to reopen the claims of service connection for right and left ankle disabilities, and denied a TDIU.  The Veteran appealed the denials with regard to depression, ankle conditions, and a TDIU.

In a February 2012 rating decision, the RO denied entitlement to a temporary total rating for right total knee replacement on October 31, 2011.  The Veteran appealed that decision.

In June 2012, the RO denied service connection for degenerative disc disease of the lumbar and cervical spines.  The Veteran appealed that decision.

On August 19, 2013, the Veteran underwent a left knee total arthroplasty.  In August 2014, the RO denied entitlement to a temporary total evaluation because of a left total knee replacement surgery on August 19, 2013.  The Veteran appealed that decision.

In an April 2015 rating decision, in pertinent part, the RO granted service connection for left semimembranous myositis associated with the left knee patellofemoral pain syndrome, and determined that new and material evidence had not been submitted to reopen the claim of service connection for obesity.  In October 2015, the RO again determined that there was not new and material evidence to reopen the claim of service connection for obesity.  The Veteran submitted evidence and argument subsequent to the denial of service connection for obesity.  The Agency of Original Jurisdiction is working on that claim.  See July 2015 VA letter to the Veteran.  

In February 2016, the Veteran testified before the undersigned at a Board hearing via video conference from the RO.

The issues of entitlement to initial ratings in excess of 10 percent for each knee due to patellofemoral pain syndrome; entitlement to a temporary total evaluation due right total knee replacement surgery on October 31, 2011; entitlement to a temporary total evaluation due to a left total knee replacement surgery on August 19, 2013; entitlement to service connection for degenerative disc disease of the lumbar and cervical spine; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's major depressive disorder (MDD) is etiologically related to his service-connected knee disability.  

2.  In March 2003, the RO denied service connection for bilateral ankle disability.  The Veteran did not appeal.

3.  In October 2007, the RO determined that new and material evidence had not been submitted to reopen the claim of service connection for bilateral ankle disability.

4.  Evidence submitted since the RO's October 2007 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.

5.  Bilateral ankle disability, diagnosed as degenerative changes of the ankles with left tear of the peroneus brevis, is etiologically related to his service-connected knee disability.  


CONCLUSIONS OF LAW

1.  MDD is secondary to service-connected knee disability.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. §§ 3.310(a) (2015).  

2.  The RO's March 2003 rating decision which denied service connection for bilateral ankle disability is final.  38 U.S.C.A. § 7105 (West 2014).

3.  The RO's October 2007 rating decision which determined that new and material evidence had not been submitted to reopen the claim of service connection for bilateral ankle disability is final.  38 U.S.C.A. § 7105 (West 2014).

4.  New and material evidence has been received since the RO's October 2007 rating decision; thus, the claim of service connection for bilateral ankle disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  Bilateral ankle disability, diagnosed as degenerative changes of the ankles with left tear of the peroneus brevis, is secondary to service-connected knee disability.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. §§ 3.310(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.

Depression

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  

There must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

October 2010 VA records showed that the Veteran reported that he was depressed because of his knees.  The diagnosis was depression.  The Veteran participated in a depression education group with VA.

In January 2011, the Veteran was afforded a VA examination which yielded a diagnosis of adjustment disorder not otherwise specified.  The examiner indicated that the Veteran had not received a diagnosis of depression from VA's behavioral health clinic.  He was reporting his mood as being pretty good at that time.  His primary issues were with pain with his knees and ankles.  There was no evidence that the Veteran was suffering from a depressive disorder due to problems with his knees and there was no evidence he was suffering from a depressive disorder in the military service.  He had great difficulty describing any significant symptoms of depression.  The examiner opined that he might be having an adjustment disorder due to problems coping with his every day stressors, but it was not related to military service.  

In an April 2013 letter, the Veteran's private therapist stated that the Veteran presented to her with signs of MDD.  After completing a Bio-Psycho-Social assessment depression screening and review of records, it was her opinion that the Veteran presently suffered from MDD, recurrent, with moderate severity.  It was her opinion that this condition was more likely than not related to quality of life issues caused by continued problems due to his bilateral patellofemoral pain syndrome condition that had worsened since he was diagnosed with it during service.  Subsequently, in May 2014, psychiatric testing confirmed the diagnosis of MDD.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the VA medical opinion is less probative than the private opinion since it inaccurately reported that the Veteran had not been diagnosed with depression previously.  Moreover, the private evidence is dated two years later and reflected the current diagnosis.  The private examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

Accordingly, service connection for MDD as secondary to service-connected knee disability is warranted.  

Ankles

In a March 2003 rating decision, the RO denied service connection for bilateral ankle disability.  The RO noted that the Veteran was treated in service for ankle strain; however, ankle strain was acute and transitory, resolved without residual, and there was no evidence of a current disability related to the inservice ankle strain.  Service connection was only considered on a direct basis.  A notice of disagreement was not received within the subsequent one-year period and additional pertinent evidence was not received within one year of that decision.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's March 2003 rating decision is final.  38 U.S.C.A. § 7105.

In an October 2007 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim of service connection for bilateral ankle disability.  That decision was also unappealed and is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The additional evidence which has been received includes a September 2009 VA examination.  At that time, the examiner indicated that a degenerative condition of one or both knees will not cause a degenerative or soft tissue condition of another joint, in this case the ankles, nor will it cause degenerative changes to a collateral joint in this case the opposite ankle.  The left or right knee is not the proximate cause of the right or left ankle condition and the right ankle condition is not caused by or a result of service-connected right or left knee condition.  Also, the examiner indicated that the right ankle condition is not caused by or a result of active military service.  This evidence does not support the Veteran's claim.  

In December 2009, Dr. K. Quick indicated that the Veteran sustained multiple knee problems throughout his military career and still sustained subsequent tripping or falling episodes because his knees would "fall out from under him."  The Veteran reported this caused his ankle problems.  Dr. Quick stated that it was certainly possible, or at least as likely as not, that his knees were giving out and the Veteran was falling, he could sustain injury to his foot and ankle, including at the peroneal tendon.  Thus, this evidence supports the Veteran's claim.  
 
In December 2009, Dr. M.P. reported that the Veteran had bilateral ankle and foot pain with magnetic resonance imaging (MRI) findings consistent with a grade 3 tear of the left peroneal brevis tendon; however on current review, it looked more like intrasubstance tear.  This evidence showed current disability.  

In April 2010, Dr. J.D.S. indicated that the Veteran was an established patient at Mississippi Orthopaedic Institute and he had received treatment there for quite some time for both of his knees and left ankle.  The Veteran related that his difficulty ambulating had progressed and caused his right ankle to hurt.  In sum, the physician indicated that his knee problems had likely led to left ankle injury.  Also, he had been having chronic pain with his right ankle.  The examiner opined that the knee problems were related to his bilateral ankle problems with reasonable medical certainty.  Thus, this evidence supports the Veteran's claim.  

In December 2014, Dr. M.P. indicated that the multiple loose cartilage fragments that were removed in April 2010 from the left knee more likely than not were the cause of the Veteran's fall which resulted in a tear of the left peroneus brevis which resulted from that knee locking.  In November 2014, this physician performed surgery on the residual peroneus tendon.  This evidence also supports the Veteran's claim.  

At his Board hearing, the Veteran testified that his bilateral knee disabilities resulted in his ankle disabilities.  The Veteran has asserted that he has fallen due to his left knee, which resulted in ankle disability.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Furthermore, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, the Veteran has presented a new theory of entitlement to service connection which is that his bilateral ankle disabilities are secondary to service-connected knee disability.  He has submitted medical evidence showing a nexus between bilateral ankle disabilities and service-connected knee disability.  Thus, there is sufficient evidence to warrant a reopening of the claim based on the new and material and the claim of service connection for bilateral ankle disability is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

In viewing the evidence of record, the Board finds that all of the medical evidence is competent as the Veteran's history was reviewed and opinions were provided.  The VA examiner opined that there was no relationship between bilateral ankle disabilities and service-connected knee disability.  However, the private evidence provided rationale as to the etiological connection between bilateral ankle disabilities and service-connected knee disability.  The Board finds that the evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for degenerative changes of the ankles with left tear of the peroneus brevis as secondary to service-connected knee disability is warranted.


ORDER

Secondary service connection for major depressive disorder is granted.  

Secondary service connection for bilateral ankle disability, diagnosed as degenerative changes of the ankles with left tear of the peroneus brevis, is granted.  

REMAND

Knees

In April 2010, the Veteran underwent left knee surgery with partial lateral meniscectomy and chondroplasty.  

In a June 2011 letter, Dr. Madanagopal indicated that he had treated the Veteran for bilateral knee arthritis.  He had prior arthroscopic surgery following which pain was still present.   This physician felt that the Veteran had osteoarthritis with slow evolvement to a much more significant pain that would probably require bilateral knee replacements.  In September 2011, Dr. Madanagopal reported that the Veteran had bilateral knee patellofemoral arthritis with severe loss of cartilage on the lateral facet of the patella.  He also had some osteophytes on the femoral condyle.  The Veteran had prior arthroscopic surgery which was performed on the left knee, but did not have any major improvement.  The Veteran subsequently underwent a right total knee replacement on October 31, 2011.  In A November 2011 letter, the physician indicated that full recovery could take up to one year.

On December 28, 2011, the Veteran underwent a right knee arthrofibrosis status post right knee total arthroplasty.  

In a March 2012 letter, Dr. Madanagopal indicated that the Veteran had a total knee arthroplasty that was secondary to patellofemoral arthritis.  The examiner noted that the patellofemoral pain syndrome progressed to complete osteoarthritis of the knee for which the examiner performed a total knee replacement.

In May 2012, it was noted by Dr. A. Sanders that after discussing the Veteran's history and no other mechanism of injury noted, it was his opinion that the microfractures identified by scan on September 9, 2011 could be a result of the numerous falls reported by the Veteran.  The falls were reported to be a result of bilateral knee damage.

In a September 2012 VA addendum opinion, the examiner indicated that prior MRIs were poorly labeled and allowed for misinterpretation of progression.  The Veteran underwent a right total knee arthroplasty (TKA) in October 2011.  The examiner noted that it was not as common for a TKA to be done as a result of patellofemoral joint disease alone, as was done in the Veteran's case.  Therefore, the Veteran's right knee patellofemoral joint disease progressed to the point that a TKA was needed.  It was also aggravated by his weight.  In April 2013 and June 2013 opinions, Dr. Madanagopal agreed.  

On August 19, 2013, the Veteran underwent a left knee total arthroplasty.  

In September 2013, Dr. Madanagopal indicated that the Veteran was initially diagnosed by the military as a patellofemoral syndrome which continued to worsen later and developed patellofemoral arthritis and that is the reason the Veteran had a total knee arthroplasty.  The physician opined that the patellofemoral syndrome diagnosed during service was directly responsible for the Veteran's total knee replacement.  The next month, this physician indicated that the expected recovery time would be up to one year.  In October 2013, the Veteran was seen for a post-operative left knee flexion contracture.

At his hearing, the Veteran indicated that he was claiming service connection for patellofemoral arthritis and osteoarthritis as secondary to his service-connected knee disability.  This matter is inextricably intertwined with the temporary total ratings as well as higher ratings on appeal.  It is significant to note that the Veteran has been claiming during the course of his appeal that all of his knee disabilities are secondary to or part and parcel of his service-connected knee disabilities, for the purpose of assignment of an effective date if service connection is warranted.  This matter must be resolved prior to adjudication of the knee issues on appeal.  

Spine

A February 2011 MRI revealed diffuse degenerative disc disease most significant at L2-3.  April 2011 VA records indicated that the Veteran had degenerative joint disease and degenerative disc disease with radiculopathy.  September 2011 VA records also reflected that a VA examiner assessed the Veteran as having chronic pain syndrome; lumbar spondylosis, mild/moderate, worse at L2-3; low back pain, but no significant root pain or neurological deficits.  The examiner noted that the Veteran presented a unique mix of issues that still constituted in aggregate a chronic pain syndrome.  

In May 2012, it was noted that the Veteran had mild degenerative changes involving C4-5 and C5-6 levels including a small left paracentral C5-6 level spondylosis spur with paranasal sinus disease  

In May 2012, the Veteran was afforded a VA examination.  The examiner indicated that the Veteran had osteoarthritis and degenerative changes of multiple joints including the spine.  The examiner stated that reasonably speaking, osteoarthritis and degenerative disc disease are primary disease processes and are not secondary to any other disease process in the body.  The Veteran had a negative rheumatology work up for inflammatory arthritis.  He was noted to have a benign gait with mild right limp.  The examiner referred to a medical study and then opined that age, familial aggregation (genetics) and intrinsic disc loading (body weight compared with size of the disc) were the predominant predictors of degenerative disc disease.  Thus, it was less likely as not that the Veteran's spine condition was caused by or a result of or worsened beyond natural progression by service-connected patellofemoral syndrome.

The Board finds that the VA opinion is inadequate, particularly with regard to aggravation.  The examiner did not discuss the impact of the Veteran's altered gait, particularly since his ankle disabilities have also been service-connected by virtue of this decision.  Thus, an additional medical addendum is needed.  

TDIU

This matter is deferred pending the resolution of the other matters on appeal.  


Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement to service connection for patellofemoral arthritis and osteoarthritis as secondary to service-connected knee disabilities.  The Veteran must be notified of this decision and apprised of his procedural and appellate rights.

2.  Schedule the Veteran for a VA examination for the purpose of determining the relationship, if any, between the Veteran's service-connected knee and ankle disabilities and his claimed lumbar and cervical spine disabilities.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests, including x-rays if indicated, should be accomplished.    

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran's lumbar and/or cervical spine disabilities are proximately due to, or the result of, the service-connected knee and ankle disabilities.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current lumbar and/or cervical spine disabilities are permanently aggravated by the Veteran's service-connected knee and ankle disabilities.  The examiner should specifically discuss the impact, if any, of the Veteran's altered gait on his lumbar and cervical spine disabilities.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  After the other development has been conducted, the Veteran should be afforded a VA examination to assess the functional impairment due to all of the service-connected disabilities (left foot pes cavus; bilateral patellofemoral pain syndrome; bilateral tinnitus; left semimembranous myositis associated with left patellofemoral pain syndrome; right foot hammertoe deformity; bilateral hearing loss; bilateral ankle disability; and any additional disabilities for which service connection is established on remand) and especially the impact on the Veteran's ability to obtain and maintain substantially gainful employment, given his level of education, prior work experience and training (without consideration of age and nonservice-connected disabilities).  If the examiner concludes that the Veteran is precluded from any type of substantially gainful employment due solely to the nature and severity of his service-connected disabilities, then the examiner is additionally asked to indicate the approximate date of onset of this total occupational impairment.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


